DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore (2007/0182128).
Moore discloses a tow hitch insert assembly comprising: a) an insert tube main body 16 having i) a proximal end, ii) a distal end, iii) a top side, iv) a bottom side, and v) an insert tube main body aperture 17, wherein the insert tube main body is adapted to fit within a hitch tube opening of a trailer hitch, and wherein the insert tube main body aperture is adapted to 10allow passage of a lockpin 14 therethrough, whereby the lockpin is operable to lock the tow hitch insert assembly to the trailer hitch; and, b) an elongated member 30 connected to the proximal end of the insert tube main body.
Regarding claims 2 and 3, the elongated member 30 has a top region, a bottom region, a right side, and a left side. Although the elongated member 30 does not have a recess on the bottom region, it has been held that matters relating to ornamentation only, and having no mechanical function, cannot be relied on to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
Further regarding claim 3, it can be said that the elongated member 30 roughly resembles animal testicles when viewed from the side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631